Citation Nr: 1225370	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  01-07 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for anaplastic lymphoma, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from March 1965 to May 1966.  This case was originally before the Board of Veterans' Appeals (Board) on appeal from a December 2000 decision by the Waco Department of Veterans Affairs (VA) Regional Office (RO).  In January 2002 a videoconference hearing was held before the undersigned.  In an April 2002 decision the Board found that new and material evidence had not been received to reopen a claim of service connection for anaplastic lymphoma, including as secondary to herbicide exposure (the Board characterized the issue to reflect that there was a prior final decision on such claim).

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By an April 2003 Order, the Court vacated the April 2002 Board decision, and remanded the matter for readjudication.  Pursuant to the Court's April 2003 Order, the Board remanded the case to the RO in September 2003 for readjudication consistent with the Joint Motion (primarily to provide the veteran notice of the Veteran's Claims Assistance Act of 2000 (VCAA), to "apprise[] [the veteran] of what evidence, not previously provided, was necessary to substantiate the claim," and to provide him specific notice of his and VA's respective responsibilities in evidence development).  In November 2005, the Board issued a decision which found that new and material evidence had not been received to reopen a claim of service connection for anaplastic lymphoma, including as secondary to herbicide exposure.

The appellant appealed the November 2005 Board decision to the Court.  In November 2006, the Court vacated the Board's decision and remanded the issue to the Board for further action consistent with a Joint Motion for Remand (Joint Motion) by the parties, primarily to comply with the Board's September 2003 remand with respect to VCAA notice.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thereafter, the Board remanded the case to the RO in March 2007 (to provide the veteran adequate notice under the VCAA) and in August 2010 (to corroborate the Veteran's accounts of exposure to herbicides in service).

[The Veteran had also perfected an appeal as to the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  A January 2008 rating decision granted him TDIU.]

Historically, a December 1998 rating decision denied service connection for anaplastic lymphoma, including as secondary to herbicide exposure.  The Board's February 2012 remand found that the Veteran's service connection claim was entitled to reconsideration under 38 C.F.R. § 3.156(c) as VA received additional, relevant service department records (consisting of additional service personnel records and records developed by the Joint Services Records Research Center (JSRRC)), that existed and had not been associated with the claims file when VA first decided the claim in December 1998.  The February 2012 remand afforded the RO/AMC an opportunity to reconsider the original claim.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam, and is not shown to have otherwise been exposed to herbicides during service.

2.  Anaplastic lymphoma was first manifested many years after the Veteran's active service and the preponderance of the evidence shows that it is not of service origin; it is unrelated to the Veteran's military service or to any event during service, including any exposure to contaminants therein.


CONCLUSION OF LAW

Service connection for anaplastic lymphoma is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 1137 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

A December 2010 letter informed the Veteran of the evidence and information necessary to substantiate the service connection claim; the information required of him to enable VA to obtain evidence in support of the claim; the assistance that VA would provide to obtain evidence and information in support of the claim; and the type of evidence that he should submit.  That letter also satisfied the Dingess notice requirements.  While the December 2010 letter also addressed the claim as one to reopen, the Veteran was subsequently made aware that this case would be reconsidered and addressed on the merits. 

As the VCAA notice came after the initial adjudication, the timing with respect to that notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided VCAA-mandated notice the claim was readjudicated by a supplemental statement of the case in April 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (A timing error is cured by adequate VCAA notice and subsequent readjudication.).

The Veteran's interest that the VCAA notice was designed to protect, that is, the essential fairness of the adjudication, was not affected because it is clear he was aware of what is needed to substantiate service connection and had the opportunity to submit such evidence and argument.

The Board finds no suggestion in the record that the Veteran was prejudiced by inadequate VCAA notice; neither he nor his representative has so alleged.  See Sanders v. Nicholson, supra.

Regarding VA's duty to assist, the Veteran's service treatment records (STRs) and service personnel records were obtained and postservice private and VA treatment records were secured.  The Board also reviewed "Virtual VA" records, and found none pertinent that are not duplicates of those in the claims folders.  As is noted above, the appellant was afforded a videoconference hearing before the undersigned; he has been provided with every opportunity to submit evidence and argument in support of his claim.  Exhaustive attempts were made to corroborate through the JSRRC (Joint Services Records Research Center) the Veteran's assertions regarding his alleged exposure to herbicides in service.  In April 2012 the Veteran requested that the Naval History and Heritage Command be contacted because he believed the ships logs "will contain all information about what cargo was on board."  However, the JSRRC reported that the ships history for the USS Fort Snelling had been reviewed and that "[t]o date, we have been unable to locate documentation, which verifies that major U.S. Navy ships transported, stored or used tactical herbicides, including Agent Orange."  The JSRRC also reported that it was unable to verify that the Veteran was exposed to Agent Orange as the USS Fort Snelling was "not recorded as serving in Vietnamese waters" and a review of a listing of DOD herbicide spray areas and test sites outside the Republic of Vietnam did not document herbicides being used, stored, tested, or disposed of in or near Spain (where the USS Fort Snelling was on a Mediterranean deployment in 1966). 

As the evidence of record does not indicate/suggest that the Veteran's lymphoma may be related to service (to include presumed exposure to herbicides therein), the "low threshold" standard as to when an examination to secure a nexus opinion is required is not met, and development for such an examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As explained below, the Board finds allegations of Agent Orange exposure to be self-serving and not credible.  Hence, there is no evidence indicating/suggesting an event/injury during service, and the Board finds that an examination to secure an opinion regarding a nexus between an event/injury in service and the Veteran's lymphoma  is not necessary.

The Board also finds that there was substantial compliance with the prior remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Significantly, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

II. Legal Criteria

Service connection may be granted for disability resulting from an injury sustained or a disease contracted while on active duty in the military.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There is a rebuttable presumption of service connection for certain listed diseases (including, as pertinent here, non-Hodgkin's lymphoma) which are attributable to Agent Orange exposure for veterans who served in the Republic of Vietnam from January 1962 through May 1975. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  "Service in Vietnam" includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a).

If a malignant tumor becomes manifested to a degree of 10 percent or more within a year following a veteran's discharge from active duty, it may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

II. Factual Background and Legal Analysis

Service personnel records reflect that the Veteran's active service did not include any service in the Asian/Pacific region or in Vietnam.  They show that he served on the USS Fort Snelling from July 1965 to May 1966.  It is neither shown nor contended that he served (or was exposed to herbicides) in the Republic of Vietnam; rather, it is contended that he was exposed to toxins while cleaning up spills from 55-gallon drums full of a substance that smelled like "bug-killer, DDT, something like that" and that was "similar in appearance to hydraulic fluid" while serving on the USS Fort Snelling.  See page 3 of the transcript of the January 2002 Board hearing. 

It is neither shown nor contended that anaplastic lymphoma was first manifested during service or within one year following the Veteran's service discharge in May 1966.  His STRs show treatment for numerous medical disorders during service, but the records are silent for complaints, clinical findings, or treatment related to or associated with anaplastic lymphoma.  An April 1966 report of examination on the Veteran's separation from service, and a contemporaneous report of medical history, are likewise silent for clinical findings or diagnosis related to lymphoma.  Accordingly, service connection for anaplastic lymphoma on the basis that it became manifest in service, or on a chronic disease (for malignant tumors) presumptive basis under 38 U.S.C.A. § 1112 is not warranted.

Postservice medical evidence includes October 1998 VA hospitalization records revealing diagnosis of anaplastic lymphoma.  The records show that the Veteran's medical history includes T-cell lymphoma on the right side of the nose which was diagnosed in 1992.  The hospitalization records also indicate that the Veteran's mother died in her sixties due to lymphoma.

At an April 1999 hearing before RO personnel the Veteran testified that he thought he was exposed to Agent Orange in 1965 or 1966 when the ship on which he was serving was involved in a recovery mission off the coast of Spain, which involved downed aircraft and retrieval of bombs.  He opined that those aircraft may have been involved in bombing over Vietnam and may have had their fuselage contamination with Agent Orange.  He acknowledged that he was not sure if the planes had been contaminated with Agent Orange, and he did not state whether he actually came in contact with the aircraft or any of the ordnance from the aircraft.  He also alleged that his lymphoma may have been caused by exposure to "Red Lead" paint that was used aboard his ship.  He testified that lymphoma was first diagnosed in 1991.

An August 1999 VA examination report showing diagnosis of anaplastic large-cell lymphoma, Stage III, with multiple cutaneous manifestations, post chemotherapy x6.  The examination report noted the Veteran's service in the Caribbean and Mediterranean areas.  VA outpatient records dated from September 1998 to July 2000 reveal treatment the Veteran received for anaplastic lymphoma.  The most recent records in that period indicate that the lymphoma was in remission.

October 2000 correspondence from a VA physician notes that the Veteran had been treated for non-Hodgkin's lymphoma, "specifically the type referred to as anaplastic large cell lymphoma."  The physician stated that the Veteran was entitled to benefits which are available for patients with that disease.  In June 2001 correspondence from the Veteran to a Member of Congress he reported that he served on a ship that "retrieved aircraft while carrying 55 gallon drums with agent orange."

The Veteran submitted textual evidence entitled Summary of Reported Agent Orange Symptoms & Effects in July 2001.  The Veteran was not mentioned therein.  At the January 2002 videoconference hearing he testified that while assigned to the USS Fort Snelling, he performed maintenance functions such as painting, swabbing decks, and cleaning up spills.  He suggested that it was while performing these duties that he came into contact with Agent Orange.  He acknowledged that none of his treating physicians had ever proffered an opinion as to the etiology of his lymphoma.  He denied a family history of lymphoma.  He testified that one time he cleaned up a substance that floated on the water, and which looked like transmission fluid but smelled like kerosene or an oily-type base.  He stated that the substance smelled like DDT or a bug killer.

The Veteran's entire service personnel file was obtained in 2004.  These records showed that his duties aboard the ship consisted of routine deck maintenance.  

VA outpatient records dated through August 2004 showed the Veteran continues to receive treatment for numerous health problems.  Generally, the outpatient records referencing the Veteran's anaplastic lymphoma, and treatment/therapy he has received for such disease, do so by history only, and indicate that the lymphoma is in remission and without residuals.  See VA medical examination reports in 1999, 2004 and 2006.  

The Veteran's written assertions and testimony to the effect that he may have been exposed to Agent Orange in service are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  This is so because these statements are made in support of an appeal for compensation benefits, and are self-serving.  See Pond v. West, 12 Vet. App. 341 (1991) (interest may affect the credibility of testimony); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  His assertions are based on conjecture and are unsupported by any official records.  In fact, the official records, namely the report from the JSRRC, shows that documentation that U.S. Navy ships transported Agent Orange cannot be located.  Consequently, he is not entitled to consideration of his claim under the presumptive provisions of 38 U.S.C.A. § 1116.

His argument that the anaplastic lymphoma may have resulted from his exposure to lead based paint aboard the vessel likewise is not competent evidence. As a layperson, he lacks the requisite (medical) expertise to link a medical condition to specified cause.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Whether a complex internal medical process, like the development of anaplastic lymphoma, is related to service or exposure to herbicides or lead paint in service in service is a complex medical question requiring medical expertise.  Such a question is incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d, 1372, 1377 (Fed. Cir, 2007).  The Veteran has not demonstrated that he has any medical expertise.  

The preponderance of the evidence is against this claim; therefore, the benefit of the doubt doctrine does not apply.  The appeal in this matter must be denied.


ORDER

Service connection for anaplastic lymphoma, including as secondary to herbicide exposure, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


